Title: From James Madison to the President of the Virginia Agricultural Society, 10 September 1809
From: Madison, James
To: President of the Virginia Agricultural Society


Letter not found. 10 September 1809, Montpelier. The list probably kept by Peter Force (DLC: Madison Miscellany) notes that the letter consisted of one page and calendars it as: “Forwarding at the request of Elkanah Watson of Albany, N. Y. ’Certificates of honorable testimony,’ ’Diplomas of membership’ etc. With prices at which he will supply same.”
